Citation Nr: 1300744	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-49 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a skin disorder (other than skin cancer), to include as secondary to herbicide exposure and radiation treatment for service-connected prostate cancer.

2.  Entitlement to service connection for thyroid cancer, to include as secondary to herbicide exposure and radiation treatment for service-connected prostate cancer.

3.  Entitlement to service connection for lymph node cancer, to include as secondary to herbicide exposure and radiation treatment for service-connected prostate cancer.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to August 1969.  He also had approximately 4 1/2 years of other service, including in a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that denied entitlement to service connection for thyroid, bone, lymph node, and skin cancers.  

The Veteran requested a Board hearing on a December 2009 VA Form 9, but withdrew this request in September 2011.  See 38 C.F.R. § 20.704(e) (2012).

In June 2012, the Board denied service connection for bone cancer and remanded the thyroid and lymph node cancer issues as well as the underlying claim for service connection for a skin disorder.  As development has been completed, the previously remanded matters are once again before the Board.   

The Veteran and his spouse have submitted recent statements that mention kidney cancer.  The agency of original jurisdiction (AOJ) has repeatedly asked the Veteran to clarify whether he was seeking to reopen the previously denied claim for service connection for kidney cancer.  The record does not show that he has yet responded.  The Board does not have jurisdiction over this matter, and the Veteran is again advised to inform the RO, if he is seeking to reopen the kidney cancer claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2012, the Board remanded the Veteran's skin disorder as well as thyroid and lymph node cancer claims to provide him with adequate VA examinations.  The Board found deficiencies in the previous May 2009 opinion and September 2009 addendum that addressed the thyroid and lymph node cancer claims.  Additionally, the Board determined that the Veteran's contentions of developing a skin rash while in Vietnam and having recurrent skin since service were sufficient to meet the threshold requirements for a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the June 2012 remand, the Board noted that in the 2009 opinions, the examiner did not consider whether service connection for thyroid and lymph node cancer was warranted on a direct basis.  Instead, he merely noted that thyroid cancer is not one of the cancers that are entitled to the presumption.  See 38 C.F.R. § 3.309 (2012).

In August 2012, the same VA examiner reviewed the claims file and opined that the Veteran's thyroid cancer and metastasis to the lymph node (lymph node cancer) were less likely than not the result of herbicide exposure.  The examiner again reasoned that herbicide exposure had not been established on the registry to be causal for thyroid cancer and noted that he had issued a similar opinion in 2009.  The Board finds that the 2009 and August 2012 VA examiner's opinions adequately address the question of whether the Veteran has a disorder presumed to be due to herbicide (Agent Orange) exposure.  However, the examiner once again did not address whether the Veteran's thyroid cancer and metastasis to the lymph node may be due to Agent Orange exposure regardless of whether they were disorders for which service connection is presumed. 

The Board had explained in the June 2012 remand that service connection can be established by evidence showing that a disease is directly related to Agent Orange exposure even if it is not a disorder for which a positive association with herbicide exposure is presumed.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Board also asked the examiner to address the June 2005 VA physician's opinion that the Veteran's kidney and prostate cancer were related to Agent Orange exposure, which he failed to do.

Additionally, while the examiner found that the radiation treatment for the prostate did not result in thyroid cancer with metastasis to the lymph node, the examiner did not provide an opinion as to whether or not the Veteran's radiation treatment to the prostate aggravated the Veteran's lymph node cancer as directed in the June 2012 Board remand.  

On September 2012 VA skin examination, the examiner found that the Veteran's actinic keratosis was not the result of his service or exposure to Agent Orange, but rather was the result of cumulative sun exposure.  While the examiner provided an opinion on a direct basis, she failed to address whether any of the diagnosed skin disabilities were caused or aggravated by radiation treatment or the service-connected prostate cancer.  

The August 2012 VA opinion is inadequate because the VA examiner did not address the question of direct service connection and secondary service connection based on aggravation.  Likewise, the September 2012 opinion is inadequate s the examiner did not address the question of secondary service connection.  Therefore, there was not substantial compliance with the June 2012 remand directives.  The Board must insure that there is substantial compliance.  Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the Veteran's claims folder to a suitably qualified VA examiner who has not previously provided an opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner should answer the following questions, based on review of the evidence of record:

(a) Can the Veteran's diagnosed thyroid cancer and metastasis to the lymph node be classified as either Hodgkin's disease or Non-Hodgkin's lymphoma?

(b) Is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's thyroid cancer and metastasis to the lymph node are causally or etiologically related to his military service, including his conceded herbicide exposure?  

The examiner should not base this opinion on the fact that the Veteran does not have a disorder for which presumptive service connection is available.  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  In other words, the examiner should consider whether the Veteran's current disorders are directly related to his herbicide exposure in service. 

(c) If not directly related, is it at least as likely as not, that the Veteran's thyroid cancer and metastasis to the lymph node were caused or aggravated (permanently worsened beyond normal progression) by radiation treatment from the service-connected prostate cancer?  (If the Veteran is found to have thyroid cancer and metastasis to the lymph node that is aggravated by radiation treatment for service-connected prostate cancer, the examiner should state whether there is medical evidence created prior to the aggravation or prior to the current level of disability, that establishes a baseline of the thyroid cancer prior to the aggravation 

In answering these questions, the examiner should address the June 2005 VA physician's opinion that the Veteran's kidney and prostate cancer are related to Agent Orange exposure.

All opinions must be supported by reasons.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must provide reasons why this is so, and should state whether the inability is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training). 

(The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken.)

2.  The Veteran's claims folder should be returned to the VA physician who provided the September 2012 opinion, if available.  (If the same examiner is not available, the Veteran's claims folder should be referred to another VA examiner with the requisite experience to provide the requested opinion.  The professional qualifications of the examiner must be noted.)

The examiner is requested to identify any skin disabilities diagnosed in the record and answer the following questions:

(a) Is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's conceded exposure to herbicides caused or contributed to any currently diagnosed skin disability?

(b) If not, is it at least as likely as not, that any currently diagnosed skin disability was caused or aggravated (permanently worsened beyond normal progression) by radiation treatment from the service-connected prostate cancer? (If the Veteran is found to have a skin disorder that is aggravated by radiation treatment for service-connected prostate cancer, the examiner should state whether the baseline of the skin disease or disability is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the skin disease or disability.

All opinions expressed must be supported by complete rationale.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must provide reasons why this is so, and should state whether the inability is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training). 

(The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

The absence of evidence of treatment in service cannot, standing alone, serve as the basis for a negative opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history as well as any continuity of symptomatology, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide reasons for doing so

3.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

4.  If any of the benefits sought remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



